Opinion of the Court, by
Bickerton, J.
The plaintiffs seek by their action of ejectment to recover possession of a certain tract of land situated in Honopueo, • Kohala, Hawaii, described in Royal Patent No. 1553 to Haaheo.
W. C. Acid, for plaintiffs.
Smith and Rosa, for defendants.
The case came on for trial at the October Term, 1888, before Mr. Justice McCully and a mixed jury. At the close of the plaintiffs’ case the defendants filed the records in the case of Kanaloa et al. vs. Quinn et al., and moved the Court to instruct the jury to return a verdict for defendants on the ground that plaintiff's claim by right of inheritance upon the same relationship as the record of case offered in evidence, viz., Kanaloa claiming by right of inheritance from Haaheo, and that it had been adjudicated upon in said case. The Court held that the relationship having been previouslj’- adjudicated upon in this Court, it cannot now again be presented here: and instructed the jury that they find a verdict for the defendants, whereupon the jury without retiring returned an oral verdict for defendants. And plaintiffs excepted to the verdict and the jury were discharged.
We cannot find either by the bill of exceptions or the record that any exception was taken to the instructions given to the jury by the Court, which must be done before the case is left to the jury. Consequently there is no exception taken to the law as charged by the Court (and the law must stand as given) and the verdict that was given accordingly.